DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, the claimed, “the third blade” lacks antecedent basis in the claims.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a guide element” (ref. # 104) in claims 1, 9, and their dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto (US Pub. # 20020071697).
	Regarding claim 1, Fujimoto teaches, “A developing device comprising: a developer roller (Fig. 5, ref. # 5A) having an outer circumferential surface to carry developer; a rotatable stir-and-transport member (3A) to supply developer to the developer roller; and a layer thickness regulating member (50, 2, 20C; as applicant’s “layer thickness regulating member” comprises multiple members (at least 101, 102, 103, etc.), Fujimoto teaches a “layer thickness regulating member” comprising multiple items) to remove excess developer so that the developer carried on the outer circumferential surface of the developer roller is made to have a uniform thickness, wherein the layer thickness regulating member includes a guide element (2 & 20c) to direct the excess developer back to the stir-and-transport member (see arrow back into 10A).”  
Regarding claim 9, Fujimoto teaches, “A developing device comprising: a developer roller (Fig. 5, ref. # 5A) to carry developer to a photosensitive body; a stir-and-transport member (3A) to supply the developer to the developer roller; and a layer thickness regulating member (50, 2, 20C; as applicant’s “layer thickness regulating member” comprises multiple members (at least 101, 102, 103, etc.), Fujimoto teaches a “layer thickness regulating member” comprising multiple items) located adjacent the developer roller, the layer thickness regulating member to limit a layer thickness the developer 2185694190 | 700232665WO01 I JP19-5267-HPP-Z carried on the developer roller by removing excess developer, wherein the layer thickness regulating member includes a guide element (2 & 20c) to direct the excess developer to the stir-and-transport member (see arrow back into 10A).”  
Regarding claim 14, Fujimoto teaches, “wherein the guide element (2 & 20c) comprises a guide body having a hole (20c in 2) to direct the excess developer toward an upstream position along a transportation direction of the stir-and-transport member (3A) relative to a supply position at which the developer is supplied from the stir-and-transport member (3A) to the developer roller (5A).”  
Allowable Subject Matter
Claims 2–8, 11–13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 2–8, the prior art does not teach or suggest the claimed, “wherein the layer thickness regulating member includes at least a first blade and a second blade disposed adjacent the first blade, wherein the first blade and the second blade are spaced apart adjacent to the outer circumferential surface of the developer roller, wherein the first blade is positioned on a downstream side of the second blade along a developer transport direction of the developer roller, and wherein the guide element comprises an opening formed in the second blade.”  
Regarding claims 10–13, the prior art does not teach or suggest the claimed, “wherein the layer thickness regulating member includes a first blade and a second blade, wherein the first blade is positioned on a downstream side of the second blade in the rotational direction of the developer roller, and wherein the guide element comprises an opening in the second blade to guide the excess developer removed from the developer roller by the first blade and the second blade.”  
Regarding claim 15, the prior art does not teach or suggest the claimed, “wherein an intersection point is located where the guide body is intersected by a vertical line extending from the distal edge of the third blade to the guide body, and wherein the intersection point is located between the hole of the guide body and the developer roller.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach developing devices with toner layer thickness regulating members similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852